FILED
                             NOT FOR PUBLICATION                            JAN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JACKIE MELLOW; SHARON A.                         No. 08-17053
MARTIN,
                                                 D.C. No. 2:08-cv-00027-LKK-
               Plaintiffs - Appellants,          EFB

  v.
                                                 MEMORANDUM *
SACRAMENTO COUNTY; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence K. Karlton, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Jackie Mellow and Sharon A. Martin appeal pro se from the district court’s

judgment dismissing their action alleging a conspiracy among government officials

to interfere with their property rights. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion, Gaskell v. Weir, 10 F.3d 626, 628

(9th Cir. 1993), and we affirm.

        The district court did not abuse its discretion by dismissing the action

pursuant to Federal Rule of Civil Procedure 11 because the record supports the

conclusion that Plaintiffs filed the action for purposes of harassment. See Fed. R.

Civ. P. 11 (stating that a court may sanction a party sua sponte, after notice and a

reasonable opportunity to respond, for filing a pleading presented for an improper

purpose); Hudson v. Moore Bus. Forms, Inc., 836 F.2d 1156, 1163 (9th Cir. 1987)

(“The district court has wide discretion in determining the appropriate sanction for

a Rule 11 violation.”).

        Appellants’ remaining contentions are unpersuasive.

        We deny the petition for writ of mandamus. See Bauman v. U.S. Dist.

Court, 557 F.2d 650, 654-55 (9th Cir. 1977) (discussing five guidelines to

determine whether the “extraordinary” remedy of mandamus is warranted).

        AFFIRMED.




/Research                                   2                                      08-17053